Brevard, J.
My opinion is, that the motion ought to be granted. The consideration of the defendant’s promise was, the plaintiff’s promise to discharge Bennet Moore from a debt of twenty.five dollars, which was due by note of hand. From, the very nature of the contract, it is evident that Moore was to be completely discharged before the defendant would be liable. It was admitted at the trial that the note was in the plaintiff’s hands, and it did not appear that Moore was released, except by a mere declaration of the plaintiff that he discharged him.
It seems to have been the intention of the contract, that the defendant was to pay Moore’s debt, in consideration of being indebted to him, (Moore.) There was no consideration as between the parties in this action, to oblige the defendant to pay Moore’s debt to the plaintiff.
It is a case within the statute of frauds.
The court, Brevard, Nott, and Colcock, in the absence of Bat, and Smith, granted the motion.